                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8                                  UNITED STATES DISTRICT COURT
                      9                               NORTHERN DISTRICT OF CALIFORNIA
                 10
                 11       LEANA TELLEZ,                                     Case No. 3:18-CV-00282-VC
                 12                                Plaintiff,               [PROPOSED] ORDER GRANTING
                                                                            STIPULATION AND JOINT MOTION TO
                 13       v.                                                DISMISS CERTAIN CLAIMS
                 14       O’REILLY AUTO ENTERPRISES, LLC,
                          f/k/a CSK AUTO, INC. d/b/a O’REILLY               DEPT:             4
                 15       AUTO PARTS; and Does 1-50,                        JUDGE:            Hon. Vince Chhabria
                 16                                Defendants.              TRIAL DATE:       June 10, 2019
                 17
                 18                   Plaintiff LEANA TELLEZ (“Plaintiff”) and Defendant O’REILLY AUTO
                 19       ENTERPRISES, LLC (“O’Reilly”) have filed a Stipulation and Joint Motion to Dismiss Certain
                 20       Claims. Upon consideration of the parties’ stipulation and joint motion and finding good cause
                 21       therefore, the Court hereby GRANTS the parties’ stipulation and ORDERS that:
                 22                   1.    Plaintiff’s First Cause of Action for Disability Discrimination (Violation of FEHA,
                 23       Govt. Code § 12940 et seq.) as asserted in her Complaint against O’Reilly is dismissed with
                 24       prejudice;
                 25                   2.    Plaintiff’s Second Cause of Action for Violation of California’s Healthy
                 26       Workplaces, Healthy Families Act of 2014 (Sick Pay Act) as asserted in her Complaint against
                 27       O’Reilly is dismissed with prejudice;
                 28       ///
H IGGS F LE TCHER &       8960275.1                                          1
    M ACK LLP
 ATTO RNEY S AT LAW                          [PROPOSED] ORDER GRANTING STIPULATION AND JOINT MOTION
     SAN DIEGO                                   TO DISMISS CERTAIN CLAIMS, CASE NO. 3:18-CV-00282-VC
                      1           3.     Plaintiff’s Third Cause of Action for Retaliation (Violation of FEHA, Govt. Code

                      2   § 12940 et seq.) as asserted in her Complaint against O’Reilly is dismissed with prejudice;

                      3           4.     Plaintiff’s Fourth Cause of Action for Failure to Maintain Environment Free from

                      4   Discrimination, and Retaliation and Aiding, Abetting, or Inciting the Doing of Such Acts as

                      5   asserted in her Complaint against O’Reilly is dismissed with prejudice;

                      6           5.     Plaintiff’s Sixth Cause of Action for Negligence as asserted in her Complaint

                      7   against O’Reilly is dismissed with prejudice;

                      8           6.     Plaintiff’s Seventh Cause of Action for Negligent Hiring, Retention, and/or

                      9   Supervision as asserted in her Complaint against O’Reilly is dismissed with prejudice;

                 10               7.     Plaintiff’s Ninth Cause of Action for Breach of Implied Contract as asserted in her

                 11       Complaint against O’Reilly is dismissed with prejudice;

                 12               8.     Plaintiff’s Thirteenth Cause of Action for Unlawful Business Practices (Violation

                 13       of Bus. & Prof. Code § 17200 et seq.) as asserted in her Complaint against O’Reilly is dismissed

                 14       with prejudice; and

                 15               9.     Plaintiff’s prayer for punitive damages as asserted in her Complaint against

                 16       O’Reilly is dismissed with prejudice.

                 17               IT IS SO ORDERED.

                 18
                                       29 2019
                          DATED: March ___,
                 19
                 20
                                                                              Hon. Vince Chhabria
                 21
                                                                              United States District Judge
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       8960275.1                                       2
    M ACK LLP
 ATTO RNEY S AT LAW                       [PROPOSED] ORDER GRANTING STIPULATION AND JOINT MOTION
     SAN DIEGO                                TO DISMISS CERTAIN CLAIMS, CASE NO. 3:18-CV-00282-VC
